Citation Nr: 0937824	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to April 
1977, and from May 1978 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's original claim was 
previously remanded by the Board in September 2005 and 
January 2008.


FINDING OF FACT

The Veteran had degenerative joint disease of the lumbar 
spine characterized by no more than moderate limitation of 
motion in the lumbosacral spine, but no evidence of favorable 
ankylosis of the thoracolumbar spine.  There was no objective 
evidence of neurological impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5237, 5242 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in November 2002 and a February 2004 statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case specifically informed the Veteran of the rating criteria 
which would provide a basis for an increased rating.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Additionally, a letter dated April 2006 provided adequate 
notice of how effective dates are assigned.  The claim was 
readjudicated in the July 2009 supplemental statement of the 
case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
Veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


Analysis

In a February 1999 Statement of the Case, the RO granted 
service connection degenerative joint disease of the lumbar 
spine, and assigned a rating of 10 percent effective November 
19, 1998.  In April 2001, the Veteran submitted a claim for 
an increased rating.  An October 2004 rating decision granted 
an increased rating of 20 percent for degenerative joint 
disease of the lumbar spine, effective April 9, 2001.  The 
Veteran appealed asserting that his disorder warrants a 
higher rating.

A June 2000 x-ray of the lumbar spine noted no significant 
abnormalities noted with minimal scoliosis of the upper left 
sacroiliac joint and very minimal spurring of the vertebral 
body margins without other major signs of degenerative joint 
disease.

The Veteran was afforded a VA examination in December 2002.  
The Veteran complained of radiation down his left lower 
extremity into his left lateral thigh.  He also complained of 
paresthesias, but no bowel or bladder problems.  Examination 
revealed intact bilateral lower extremity sural, saphenous, 
deep peroneal, and superficial peroneal sensation.  Strength 
was 5/5.  Straight leg raising was negative bilaterally.  The 
Veteran walked with a slightly antaglic gait.  Range of 
motion testing revealed 10 degrees of extension, 10 degrees 
of lateral bending bilaterally, and 80 degrees of rotation.  
The Veteran was able to bend over and touch his toes.  There 
was tenderness on palpation with parapsinal muscular 
tenderness on the left.  The examiner stated that the 
Veteran's history of pain radiating down his left lower 
extremity was possibly related to facet hypertrophy or soft 
tissue impingement.  

X-rays dated December 2002 noted no acute abnormalities with 
minimal endplate osteophytosis at L4.

An April 2004 VA primary care consultation noted that a 
neurological examination revealed no sensory or motor 
deficits.  A physical therapy consultation dated May 2004 
indicated complaints of low back pain likely due to leg 
length discrepancy and would benefit from a back brace.

The Veteran was afforded another VA examination in May 2004.  
The Veteran complained of back pain located just below the 
belt line and down the back of his legs.  The examiner noted 
that a special cane had been ordered to sustain his weight 
and that the Veteran used a brace.  The Veteran had an 
abnormal gait favoring the left side.  The examiner noted an 
exaggerated pain reflex to light touch of the spine.  Posture 
was poor, with the Veteran standing with his lumbar spine 
flexed to 20 degrees.  He was unable to walk heel to toe or 
on the outside of his feet due to pain.  Range of motion 
testing revealed flexion to 50 degrees with pain, extension 
to 20 degrees with pain, rotation was 30 degrees bilaterally 
with pain, and right flexion to 30 degrees and left flexion 
to 40 degrees with pain.  X-rays revealed degenerative 
changes of the lumbar spine and SI joints, but no acute 
fractures of subluxations.  A diagnosis of degenerative joint 
disease of the lumbar spine and SI joints was provided.

A July 2005 addendum to the May 2004 VA examination indicated 
that while the Veteran stated he was unable to perform work, 
that the Veteran's disability did not prevent him from 
working.  The examiner stated that the Veteran should be able 
to work with some limitations related to bending, lifting, 
and mobility.  

A May 2006 private opinion indicated that the Veteran had a 
history of chronic back pain with sever symptoms that greatly 
limited his activity.  A May 2006 x-ray indicated 
degenerative changes particularly at the superior margin of 
L4 that were more advanced than typically seen for a 47 year 
old.  

A December 2006 VA examination noted complaints of severely 
worsening back pain over the last two years.  X-rays showed 
that disk spaces were fairly well preserved with a slight 
narrowing of the L4-5 level and a small anterior spur was 
noted on the anterior superior border.  The sacroiliac joints 
showed that there were probably some secondary arthritic 
changes on the left sacroiliac joint.  The examiner noted 
that the Veteran walked with a major limp but Trendelenburg 
sign was absent.  Palpable tenderness was noted from L3 to 
the S1 level along the belt line.  Flexion of the lumbar 
spine was to 60 degrees, extension was to 10 degrees, lateral 
bending was 30 degrees bilaterally, and lateral torque was 30 
degrees.  Deep tendon reflexes were 1+ and equal.  Straight 
leg raising sign was absent and strength was 5/5 bilaterally.  
The Veteran could only repeat four repetitions of the back 
before incurring back pain and some spasms with loss of 
motion.  A diagnosis of progressive back pain was provided.

A January 2007 VA examination noted complaints of 
progressively worsening back pain, as well as recent weight 
gain.  Pain was mostly in the tailbone area.  Over the last 
year, the Veteran reported parasthesias in the left arm and 
left leg.  The examiner noted the Veteran had significant 
difficulties with bending over.  Examination revealed that 
reflexes were intact, but there were weaknesses with 4/5 in 
the left iliopsoas.  The rest of the left leg showed 4/5 with 
significant give-way weakness component.  Babinski was 
absent, and decreased sensation to pin prick in the anterior 
femoral cutaneous nerve distribution.  Light touch was 
diminished to the ankle on the left side but the rest of 
light touch was intact.  Romberg's was negative.  The Veteran 
did not have any sacroiliac tenderness but there was some 
tenderness in the lower lumbar spine area.  There was also 
some paraspinal tenderness but not as pronounced as in the 
midline.  The examiner provided diagnoses of progressive back 
pain most likely related to leg length discrepancy and 
significant weight gain. 

A March 2007 neurological examination indicated that the 
Veteran continued to have back pain with occasional dull pain 
throughout his whole leg.  Neurological examination noted 
that there was no sensory deficits to either light touch or 
pinprick.  Reflexes were intact at 2+ but with no increased 
tone.  Babinski's signs were absent.  There was also 
significant paraspinal tenderness.  The physician provided a 
diagnosis of degenerative arthritic back, leg, and knee pain.  
There was no definite radiculopathy or peripheral neuropathy.

An April 2007 examination was ordered to rule out left lower 
extremity radiculopathy.  Examination revealed 5/5 strength 
in the right lower extremity, but 4-4+/5 strength in the left 
lower extremity.  Sensory examination was normal bilaterally 
to light touch.  MSR was symmetrically reduced in the 
bilateral lower extremities.  The examiner noted that 
physical examination revealed weakness in the entire left 
lower extremity that could not be localized.  The examiner 
stated that he did not see evidence on physical examination 
for definite radiculopathy or peripheral neuropathy, but that 
full examination had been limited due to the Veteran's pain.  
A diagnosis of degenerative arthritic back, leg, and knee 
pain was provided.

An August 2007 addendum to the March 2007 noted that the 
Veteran could not tolerate an EMG, but did complaint of 
paresthesias.  The examiner stated he still maintained that 
the paresthesias were at least as likely as not related to 
his degenerative joint disease

A December 2007 VA treatment record indicated that the 
Veteran had a normal gait, 5/5 muscle strength in the upper 
and lower extremities, and 2+ deep tendon reflexes.

The Veteran was afforded an additional VA examination in 
March 2009.  The Veteran reported constant lower back pain 
extending to the back on his left hip, but did not report any 
typical radicular pain down either left or right extremity.  
The Veteran did not report any flare-ups of lower back pain, 
but did state that he used a cane to assist with walking.  
The examiner noted that the Veteran had been sent for an MRI 
in 2007 as well as an EMG, but refused the testing due to 
fear of catching cancer from the MRIs and the needles used in 
the EMG.  Upon examination, the Veteran had normal muscle 
tone and strength in the right lower extremity.  However on 
strength testing of the lower left extremity, the Veteran had 
significantly poor effort with give-way strength, including 
in the hips, knees, ankles and toes.  The examiner stated 
that an accurate assessment of strength in the left lower 
extremity was not possible, but that the Veteran appeared to 
have 4/5 strength.  Sensory examination was normal in the 
right lower extremity, but sensations including pain, 
temperature, touch and vibration were diffusely blunted 
relative to the right lower extremity, but not in any 
particular nerve root or nerve distribution.  There was no 
muscle atrophy.  Sensory examination of the sacral and 
lumbosacral region was normal and deep tendon reflexes were 
1+ throughout.

Physical examination revealed that the Veteran tended to bend 
toward the left side and used a cane.  He limped when walking 
and his pelvis tilted to the left side.  Straight leg raising 
elicited pain in the lumbar region without radicular symptoms 
in the lower extremities.  Range of motion testing revealed 
flexion to 70 degrees, extension to 20 degrees, left lateral 
flexion and rotation to 10 degrees, and right lateral flexion 
and rotation to 20 degrees.  There was pain on all ranges of 
movement.  There was no evidence of paraspinal muscle spasm, 
scoliosis, or abnormal lumbar lordosis.  Romberg was 
negative.  The examiner provided an impression of mild lumbar 
spine degenerative changes along with sacroiliac joint 
arthritis along with other major contributors including 
obesity and physical deconditioning.  The examiner stated 
that the exact nature of the Veteran's subjective perception 
blunting of sensation to most modalities in the left lower 
extremity was unclear.  A lumbosacral MRI, nerve conduction 
studies, and an EMG of the left lower extremity would be 
needed to rule out any neuropathic/radiculopathy processes.  

VA treatment records show that a nerve conduction/EMG study 
was scheduled for April 2009.  However, a record dated June 
2009 indicated that the Veteran failed to show up for his 
appointment.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative joint disease 
of the lumbar spine warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
Veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria (Prior to September 2003)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral 
strain, a 20 percent rating is warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating 
requires severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine, a 20 percent rating 
is assigned for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  

b.  New Rating Criteria (Effective September 2003)

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

c.  Intervertebral disc syndrome (Effective prior to and 
after September 2003)

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The Veteran is currently rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, for degenerative joint disease 
of the lumbar spine.  

The Veteran's VA multiple VA examinations revealed flexion of 
the lumbar spine ranging from 50 to 70 degrees; extension 
ranging from10 to 20 degrees; rotation ranging from normal to 
10 degrees on the left and 20 degrees on the right; and  
lateral flexion ranging from normal to 10 degrees 
bilaterally.  The Veteran had palpable tenderness and some 
muscle spasms.  There was no evidence of favorable ankylosis.  
The record shows that the Veteran has, at most, moderate 
limitation of motion in the lumbosacral spine, and a rating 
in excess of 20 percent is not warranted under old Diagnostic 
Code 5292 (2002).  Additionally, a rating in excess of 20 
percent is not warranted under new Diagnostic Code 5237 
(2009) as there is no probative evidence of forward flexion 
less than 30 degrees, or favorable ankylosis.  

The Board is aware of the Veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the Board notes that the next higher rating of 
40 percent is not warranted under Diagnostic Code 5295 (Prior 
to September 2003).  The examination reports show that the 
Veteran did not have listing of whole spine to opposite side, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

When taking into account whether the Veteran would warrant a 
rating in excess of 20 percent when combining the Veteran's 
orthopedic and neurological manifestations (Diagnostic Code 
5292, 5295 and Diagnostic Code 8520, respectively), the Board 
observes that such would not provide for a higher rating.  
While the Veteran had some complaints of pain radiating to 
his lower extremities, particularly his left lower extremity, 
and while the Veteran had some neurological symptoms on 
examination, there is no evidence of neurological 
manifestations sufficient to warrant a compensable rating 
under Diagnostic Code 8520.  VA examinations showed negative 
straight leg raising testing, and no evidence of atrophy, 
sciatica, foot drop, sensory loss, or weakness.  VA 
examinations did showed 4/5 strength in the left lower 
extremity as well as some decreased pinprick and light touch.  
The March 2009 VA examiner noted that strength testing of the 
left lower extremity revealed significantly poor effort with 
give-way strength.  Additionally sensory testing including 
sensations of pain, temperature, touch and vibration were 
diffusely blunted relative to the right lower extremity, but 
not in any particular nerve root or nerve distribution.  The 
examiner stated that the exact nature of the Veteran's 
subjective blunting sensation to most modalities of the left 
lower extremity was unclear and as such, an accurate 
assessment was not possible.  However, the examiner stated 
that an MRI and nerve conduction study would be necessary to 
rule out any radiculopathy or neuropathic processes.  The 
Veteran was scheduled for a nerve conduction/EMG study, but 
failed to keep the appointment.  As there is no evidence that 
the Veteran's service-connected back disability causes 
neurological symptoms equivalent to mild incomplete paralysis 
of the sciatic nerve, a higher rating based on any associated 
neurological impairment is not warranted.

Under the former and revised criteria for intervertebral disc 
syndrome, the next higher rating of 40 percent is assigned 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Review of the record does not reveal any 
incapacitating episodes within the past 12 months.  
Accordingly, a higher rating is not warranted for 
intervertebral disc syndrome based on incapacitating 
episodes.

Additionally, there are no contentions advanced nor does the 
evidence demonstrate that the degenerative joint disease of 
the lumbar spine is so unusual or abnormal to render 
application of the regular schedular provisions impractical.  
It is indicated that he is retired, he takes little 
medication, and has not recently been hospitalized for this 
pathology.  Specifically, a July 2005 addendum noted that the 
Veteran should be able to work with some limitation relating 
to bending, lifting, and mobility.  As such, there is no 
basis to apply the provisions of 38 C.F.R. § 3.321.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent for degenerative 
joint disease of the lumbar spine; the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


